DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the invention of Group I, drawn to a bridged PEG-aliphatic polyester block copolymer, in the reply filed on 11/30/2020 is acknowledged.
Although the applicant withdrew claims 10-13, 15, and 16, the applicant cannot withdraw claims from consideration.  It is up to the examiner to withdraw claims from consideration.
Upon further considerations, the restriction requirement between the inventions of Groups I-IV is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-15 are under examination.

Claim Objections
2.	Claim 13 is objected to because of the recitation “subjecting a carboxy group in a carboxy-substituted maleic anhydride”.  Appropriate correction to “subjecting the carboxy group of carboxy-substituted maleic anhydride” is required.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 3, 6, and 7 recite preferred embodiments.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim.  Since it is not clear whether the limitations following the term “preferably” are claim limitations, the metes and bounds of the claims cannot be determined and the claims are indefinite.

Claim 9 recites the limitation "the solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the embodiments of A3 being absent or a C1-4 alkylene are already recited in the parent claim 1, which already recites that limits A3 is CgHh wherein g has a value between 0 and 4 (i.e., A3 is either missing or a  C1-4 alkylene).  


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozema et al. (Proc. Natl. Acad. Sci. USA, 2007, 104: 12982-12987; Rozema.1), as evidenced by Rozema et al. (Bioconjug. Chem., 2003, 14: 51-57; Rozema.2).
	Rozema.1 teaches PEG-CDM having the structural formula:
	
    PNG
    media_image1.png
    98
    113
    media_image1.png
    Greyscale
    
1 is methoxy, A1 is C2H4, and B3 is methyl, C3 (claim 12).
	With respect to claim 13, Rozema.1 teaches that PEG-CDM is generated by substituting CDM to acyl chlorination with oxalyl chloride followed by reacting the resulting chloride with mPEG (i.e., via reaction with the terminal OH group of PEG) (see p. 12987, column 2).  As evidenced by Rozema.2, CDM is a carboxy-substituted maleic anhydride:

    PNG
    media_image2.png
    116
    230
    media_image2.png
    Greyscale
   (See p. 52, Fig. 2B).  
Thus, Rozema.1 teaches all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 1-5, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (J. Control. Rel., 2011, 156: 203-211), in view of each Li et al. (J. Control. Re., 2010, 145: 178-181), Rozema et al. (Proc. Natl. Acad. Sci. USA, 2007, 104: 12982-12987) and Oh (Soft Matter, 2011, 7: 5096-5108).
	Yang et al. teach mPEG5000-PLA nanoparticles useful for cancer therapy, wherein the nanoparticles encapsulate siRNA and a cationic lipid, wherein PEG present on the nanoparticle surface provides steric stabilization and protection and wherein, after endosomal escape, the siRNA is delivered to the cytoplasm (claims 1, 4, 14, and 15); Yang et al. teach synthesizing PEG-PLA via ROP using PEG-OH as macroinitiator (see Abstract; p. 204; p. 205, column 1, last paragraph; p. 206, Scheme 1; paragraph bridging p. 208 and 209; p. 210, column 1, last paragraph). 
	Yang et al. do not specifically teach that PEG-PLA has the instant formula III (claim 1).  However, using a PEG-PLA set forth by formula III is suggested by the prior art.  For example, Li et al. teach that PEG shedding from nanoparticles facilitates their endosomal escape by exposing the positive charges on the nanoparticles (p. 179, paragraph bridging columns 1 and 2; p. 181).  Rozema et al. teach using mPEG-CDM to reversely PEGylate polymers via the interaction between mPEG-CDM and an amino group on the polymer, wherein PEG-CDM shedding occurs within the acidic environment of the endosome (Abstract; p. 12983; p. 12987, column 2).  While Rozema et al. do not teach that the polymer is PLA, amine-terminated PLAs were known in the 5000-CDM and coupling it to Oh’s amino-PLA to achieve the predictable result of obtaining nanoparticles with improved endosomal escape and thus, improved silencing efficiency.  By doing so, one of skill in the art would have obtained and used a PEG-PLA set forth by the instant formula III, wherein R3 is methoxy, A3 is C2H4, B3 is methyl, C3 is C2H4, and x3 is 80 (claims 1-5) and would have practiced the method of claim 8.  
	Yang et al., Li et al., Rozema et al., and Oh teach performing ROP with ethanolamine and not with mPEG-CDM derivatized with ethanolamine as an initiator (claim 8).  However, it is noted that there is no evidence on the record that performing ROP with mPEG-CDM derivatized with ethanolamine results in an unexpected property as compared to the method taught by the combination of Yang et al., Li et al., Rozema et al., and Oh.  One of skill in the art would have known that all that is required to obtain the PEGylated PLA is to use mPEG-CDM and ethanolamine.  Furthermore, as set forth above, Yang et al. teach PEG-OH could be used in ROP and Rozema et al. teach that CDM reacts with the amino groups.  Based on these teachings, one of skill in the art would have known that ethanolamine could be coupled to PEG via CDM and that doing so would result in an OH-terminated PEG derivative suitable to be used as an initiator in ROP.  Thus, one of skill in the art would have readily recognized the order of attachment as a matter of design choice and would found obvious to first attach the ethanolamine to mPEG-CDM via its amine group and use the resultant OH-terminated claim 10 and would have practiced the method of claim 11 (see also Fig. 1 in Rozema et al.)
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 1-8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. taken with each Li et al., Rozema et al., and Oh, in further view of Conte et al. (Current Topics in Medicinal Chemistry, 2014, 14: 1-18).
The teachings of Yang et al., Li et al., Rozema et al., and Oh are applied as above for claims 1-5, 8, 10, 11, 14, and 15.  Yang et al., Li et al., Rozema et al., and Oh do not teach a molecular weight of 2000-20000 (claim 6) nor do they teach PLGA wherein the ratio of lactic acid to glycolic acid is between 10:90 to 90:10 (claim 7).  Conte et al. teach that, similar to PLA, PLGA could be used to obtain PEGylated nanocarriers for siRNA delivery; Conte et al. teach that molecular weight and the ratio between LA and GA dictate degradation rate, wherein the ratio of 50:50 results in the fastest degradation rate (see p. 2, column 2, first paragraph; p. 3, Table 1; p. 10, Table 2).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Yang et al., Li et al., Rozema et al., and Oh by replacing PLA with PLGA to achieve the predictable result of obtaining nanoparticles suitable for siRNA delivery.  One of skill in the art would have also found obvious to use routine experimentation and vary the molecular weight and the LA:GA ratio to achieve the 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


13.	Claims 1-5, 8-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. taken with each Li et al., Rozema et al., and Oh, in further view of Dechy-Cabaret et al. (Chem. Rev, 2004, 104: 6147-8176).
	The teachings of Yang et al., Li et al., Rozema et al., and Oh are applied as above for claims 1-5, 8, 14, and 15.  Yang et al., Li et al., Rozema et al., and Oh do not teach performing ROP in dichloromethane (claim 9).  However, dichloromethane (DCM) was used as a solvent in ROP by the prior art (see Dechy-Cabaret et al., p. 6152, column 1, second full paragraph).  Thus, using DCM in the method of Yang et al., Li et al., Rozema et al., and Oh would have been obvious to one of skill in the art to achieve the predictable result of obtaining a reversible PEGylated PLA.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	No claim is allowed.  No claim is free of prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.